ORDER
This matter is before the Court upon the following petitions and motions filed by Plaintiffs-Appellants on 20 December 2004: (1) Plaintiffs’ Motion to Accept Discretionary Review Before Consideration by the Court of Appeals, and to Suspend the Rules to *275Allow Expedited Review and (2) Motion to Plaintiffs-Appellants for Writ of Supersedeas and Temporary Stay.
Upon consideration, this Court enters the following order:
(1) Plaintiffs’ petition for discretionary review prior to determination by the Court of Appeals is allowed.
(2) Plaintiffs’ petition for Writ of Supersedeas and motion for temporary stay to preserve the status quo pending a determination of this appeal are allowed.
(3) Plaintiffs’ motion under Rule 2 for an expedited briefing and argument is allowed. Plaintiffs shall file their brief(s) by 3 January 2005 and defendants shall file their brief(s) by 13 January 2005. Oral argument is scheduled for 18 January 2005 at 9:30 a.m. in the courtroom of the North Carolina Court of Appeals.
By Order of the Court in conference, this 22nd day of December 2004.
Justices PARKER and EDMUNDS recused.
Newbv. J.
For the Court